Citation Nr: 0125647	
Decision Date: 10/31/01    Archive Date: 11/05/01

DOCKET NO.  00-22 552	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to an extension of the basic 10-year period of 
eligibility for receiving educational assistance benefits 
under the provisions of Chapter 30, Title 38, United States 
Code, (Montgomery GI Bill), beyond the delimiting date of 
June 21, 2000.


ATTORNEY FOR THE BOARD

Nancy Rippel, Counsel










INTRODUCTION

The veteran had active service from September 1985 to June 
1990, and she was recalled to active duty from January 31, 
1991, through March 19, 1991, in support of Operation Desert 
Shield/Storm.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma, which denied the appellant's request for 
extension of her delimiting date for educational benefits 
under Chapter 30, Title 38, United States Code beyond the 
delimiting date of June 21, 2000.  The appellant filed a 
timely appeal.

Pursuant to the appellant's request, in October 2001, the 
appellant was scheduled for a hearing before a member of the 
Board to held in Washington, D.C.  As she failed to appear 
for the Board hearing, and as a request for a postponement 
has not been received, this case is being processed as though 
the hearing request has been withdrawn and the Board will 
adjudicate her claim based on the evidence of record.  See 38 
C.F.R. § 20.702 (2001).


REMAND

During the pendency of this appeal, new legislation was 
passed that enhances the VA's duty to notify a claimant 
regarding the evidence needed to substantiate a claim and to 
assist a claimant in developing a claim.  See Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000) (codified at 38 U.S.C. § 5100, 5102, 5103, 5103A, 
5107).  The change in the law is applicable to all claims 
filed on or after the date of enactment of the VCAA, or filed 
before the date of enactment of the VCAA and which are not 
final as of that date.  VCAA, Pub. L. No. 106-475, § 7, 
subpart (a), 114 Stat. 2096, 2099 (2000).  

The VA has a duty to assist the appellant in the development 
of facts pertinent to his or her claims.  See 38 U.S.C.A. 
§§ 5103A, 5107(a) (West Supp. 2001).  This assistance 
specifically includes obtaining all relevant records, private 
or public, adequately identified by the claimant with proper 
authorization for their receipt; obtaining any relevant 
evidence in federal custody.  Id. 

To implement the provisions of the law, the VA promulgated 
regulations published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(to be codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a)).  However, the implementing regulations apply only 
to claims for benefits that are governed by part 3 of title 
38 of the Code of Federal Regulations.  See Supplementary 
Information, Scope and Applicability, 66 Fed. Reg. 45629 
(Aug. 29, 2001).  

The Act essentially eliminates the requirement that a 
claimant submit evidence of a well-grounded claim, and 
provides that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It also includes new notification provisions.  
Specifically, it requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  

The appellant had active duty that, pursuant to 38 U.S.C.A. § 
3011(a)(1)(A)(i), has established eligibility for educational 
assistance benefits under Chapter 30, Title 38, United States 
Code.  Information of record indicates that the appellant was 
separated from her almost 5 year period of active duty in 
June 1990.  The applicable statutes provide a ten-year period 
of eligibility during which an individual may use his or her 
entitlement to educational assistance benefits; that period 
begins on the date of the individual's last discharge from 
active duty of 90 days or more.  38 U.S.C.A. § 3031(a) (West 
1991 & Supp. 2001); 38 C.F.R. § 21.7050 (2001); see also 38 
U.S.C.A. § 3033 (West 1991); 38 C.F.R. § 21.7142 (2001).  
Thus, her delimiting date was calculated to be September 21, 
2000.  

VA will not provide basic educational assistance or 
supplemental educational assistance to a veteran or service 
member beyond 10 years from the later of (1) the date of the 
veteran's last discharge or release from a period of active 
duty of 90 days or more of continuous service; or (2) the 
date of the veteran's last discharge or release from a 
shorter period of active duty if the discharge or release is 
(a) for a service-connected disability, or (b) for a medical 
condition which preexisted such service and which VA 
determines is not service-connected, or (c) for hardship, or 
(d) involuntary, for the convenience of the government after 
October 1, 1987, as a result of a reduction in force, as 
determined by the Secretary of the military department 
concerned, in accordance with regulations prescribed by the 
Secretary of Defense or by the Secretary of Transportation 
with respect to the Coast Guard when it is not operating as a 
service in the Navy; or (3) the date on which the veteran 
meets the requirement for four years service in the Selected 
Reserve found in Sec. 21.7042(b) and Sec. 21.7044(b).  38 
C.F.R. § 21.7050 (2001).  

An extended period of eligibility beyond the 10 years may 
also be granted when the veteran was prevented from 
initiating or completing the chosen program of education 
within the otherwise applicable eligibility period because of 
a physical or mental disability that did not result from the 
veteran's willful misconduct.  It must be clearly established 
by medical evidence that such a program of education was 
medically infeasible.  38 C.F.R. § 21.7051(a) (2) (2001). 

This appeal arises out of the appellant's claim for Chapter 
30 educational assistance benefits beyond September 21, 2000.  
The appellant asserts that her delimiting date for Chapter 30 
benefits should be extended in order for her to make up the 
semester she had to miss when she was called back to active 
duty.  It is noted that the appellant was in fact actively 
pursuing her associate degree in nursing and general studies 
at various times during the appeal period.  The appellant 
does not urge that she had a disability which prevented 
training but instead she urges that she should be allowed to 
have extra time in which she could use her Chapter 30 
entitlement because she was unable to fully use the 
entitlement during her 10 year period because she was 
recalled to active duty.  She has urged that she was released 
from active duty during Desert Storm after only 48 days due 
to a reduction in forces, and that therefore she should be 
exempt from the 90 day requirement in 38 C.F.R. § 21.7050.  

However, the Board notes that it does not appear that the RO 
has contacted the Department of Defense (DOD) to clarify 
whether the appellant, in fact, was discharged from her 
second period of active duty due to a reduction in force for 
the convenience of the government.  DOD computer generated 
information of record appears to indicate that the veteran 
was discharged from her first period of service due to the 
expiration of her term of service, but no such confirmatory 
evidence from DOD is of record as to the separation reason 
for her second period of service.  The RO should ensure that 
DOD is contacted for clarification in this regard.

The Board notes further, that the DD214s of record are 
illegible and the Board is unable to review this evidence 
that is pertinent to this appeal.  On remand, the RO should 
ensure that legible copies of the appellant's DD214s are of 
record.  The Board also observes that it appears that the 
reverse side of the veteran's substantive appeal has not been 
photocopied and added to the record as the front page 
contains an incomplete sentence at the bottom that appears to 
continue on a second page.  The RO should ensure that on 
remand the appellant's complete substantive appeal is of 
record.  

Based on the foregoing, the case is REMANDED to the RO for 
the following action:

1.  The RO should first review the 
Chapter 30 file and ensure that all 
additional evidentiary development action 
required by the Veterans Claims 
Assistance Act (VCAA) of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) is 
completed.  In particular, the RO should 
ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of VCAA (to 
be codified at 38 U.S.C. §§ 5102, 5103, 
5103A, and 5107) are satisfied.

2.  The RO should contact the appropriate 
DOD source and request information as to 
the separation reason for the appellant's 
second period of active duty from January 
1991 to March 1991.  Specifically, the RO 
should request information as to whether 
the appellant was released from active 
duty from this period of service 
involuntary, for the convenience of the 
government as a result of a reduction in 
force.

3.  The RO should ensure that legible 
copies of the appellant's DD214s are of 
record and should ensure that the 
appellant's complete substantive appeal 
is of record (both sides of the document 
and/or any additional sheets of paper).

4.  The RO should then review the 
relevant evidence under the controlling 
legal criteria in order to determine if 
the appellant is entitled to an extension 
of her delimiting date for Chapter 30 
benefits.  If the benefits sought are not 
granted, the appellant should be 
furnished an appropriate supplemental 
statement of the case and provided an 
opportunity to respond.  In accordance 
with proper appellate procedures, the 
case should then be returned to the Board 
for further appellate consideration.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or 

unfavorable, at this time.  The appellant is free to submit 
any additional evidence and/or argument she desires to have 
considered in connection with his current appeal.



		
	S. L. KENNEDY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).


 

